United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3081
                                   ___________

Tungalag Sharaa; Baasanjav              *
Yadamsuren,                             *
                                        *
             Petitioners,               *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr.,1                   *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: April 28, 2009
                                Filed: May 4, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Mongolian citizens Tungalag Sharaa and Baasanjav Yadamsuren petition for
review of an order of the Board of Immigration Appeals that affirmed an immigration
judge’s denial of withholding of removal and relief under the Convention Against




      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
Torture (CAT).2 After careful review of the record, we conclude the denial of
withholding of removal and CAT relief is supported by substantial evidence in the
record. See Ming Ming Wijono v. Gonzales, 439 F.3d 868, 872-74 (8th Cir. 2006)
(standard of review).

      Accordingly, we deny the petition.
                     ______________________________




      2
       Petitioners’ related asylum application was denied as untimely and their motion
to reopen was denied, but those decisions are not before us for review.

                                         -2-